Citation Nr: 0905340	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 
1969 and September 1973 to September 1975.   He is the 
recipient of the Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, denied entitlement to service connection for 
Hepatitis C.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in December 2008.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for Hepatitis C.  At his 
December 2008 hearing the Veteran testified that he was first 
diagnosed with the disease in about 2005, and that during 
service he was not exposed to any risk factors of the 
disease, such as blood transfusions or tattoos.  The Veteran 
also contends that he has suffered from Hepatitis C for 38 
years, and believes that his Hepatitis C is related to 
exposure to Agent Orange, a fall into a toilet filled with 
feces resulting in treatment with penicillin for one month, 
and a burn that resulted in a hole in his left eye during 
service.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The record shows a present Hepatitis C disability.  VA 
treatment records dated in September 2004 note that the 
Veteran was given an assessment of Hepatitis C.  July 2005 VA 
treatment records note that the Veteran is eligible and 
interested in treatment for Hepatitis C, and that he was 
given an assessment of Hepatitis C.  A November 2007 VA 
treatment report notes the Veteran has a history of Hepatitis 
C.  

A February 2006 VA letter to the Veteran notes that risk 
factors for Hepatitis C include organ transplantation or 
transfusion of blood or blood products before 1992, 
hemodialysis, accidental exposure to blood by health care 
workers, intravenous drug use or intranasal cocaine use, high 
risk sexual activity, and other direct percutaneous exposure 
to blood such as tattooing, body piercing, etcetera.

The service treatment records (STRs) are negative for the 
diagnosis of, or treatment for, Hepatitis C or any symptoms 
of it, and contrary to the Veteran's contentions, his STRs do 
not indicate that he was treated for an injury to his left 
eye or a fall into a toilet during service.  Likewise, the 
Veteran's personnel records indicate that his military 
occupational specialty (MOS) was as a motor vehicle operator.  
However, a July 1969 STR does note that the Veteran had 
urethral discharge and a physical examination revealed that 
he had Neissera Gonorrhea.  It was noted that the Veteran had 
extra-marital sexual intercourse without the use of a 
mechanical prophylaxis.  Likewise, May 1975 STRs indicate 
that the Veteran received treatment for Gonorrhea.  

A VA treatment report dated in December 2004 notes that the 
Veteran used heroin in Vietnam, and has occasional cocaine 
use, the last being as recently as 6 months earlier.  VA 
treatment records dated in July 2005 note that the Veteran 
has a history of poly-substance abuse, including cocaine use.

Thus, although the Veteran testified that he had not been 
exposed to any Hepatitis C risk factors during service, it 
appears that he may have been exposed to high risk sexual 
activity and intravenous drug use during service.  The 
current record contains competent evidence of a current 
Hepatitis C disability and exposure to risk factors for the 
disease during service.  However, there is insufficient 
medical evidence for the Board to decide the Veteran's claim.  
Therefore, a VA medical examination must be provided.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(c) (2008).   

The Appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA medical examination to 
determine the etiology of his current 
Hepatitis C disability.  The examiner is 
asked to provide an opinion as to whether 
it is as likely as not that the Veteran's 
current Hepatitis C is related to, or had 
its onset during, service.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
specifically address in his or her opinion 
the service treatment records indicating 
that the Veteran was diagnosed with 
gonorrhea and that he had extra-marital 
sexual intercourse without the use of a 
mechanical prophylaxis during service, and 
the post service VA treatment records 
indicating that the Veteran had 
intravenous heroin use during service and 
cocaine use following service.  A detailed 
rationale for all medical opinions must be 
provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue currently 
on appeal, and allow an appropriate period 
of time for response.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




